            Case 5:20-cv-02155-LHK Document 184 Filed 06/09/21 Page 1 of 4




 1   TINA WOLFSON (SBN 174806)               COOLEY LLP
     twolfson@ahdootwolfson.com              MICHAEL G. RHODES (SBN 116127)
 2   THEODORE MAYA (SBN 223242)              rhodesmg@cooley.com
     tmaya@ahdootwolfson.com                 TRAVIS LEBLANC (SBN 251097)
 3   BRADLEY K. KING (SBN 274399)            tleblanc@cooley.com
 4   bking@ahdootwolfson.com                 KATHLEEN R. HARTNETT (SBN 314267)
     RACHEL JOHNSON (SBN 331351)             khartnett@cooley.com
 5   rjohnson@ahdootwolfson.com              BENJAMIN H. KLEINE (SBN 257225)
     CHRISTOPHER STINER (SBN 276033)         bkleine@cooley.com
 6   cstiner@ahdootwolfson.com               101 California Street, 5th Floor
     AHDOOT & WOLFSON, PC                    San Francisco, California 94111-5800
 7   2600 W. Olive Avenue, Suite 500         Telephone: (415) 693 2000
     Burbank, CA 91505                       Facsimile: (415) 693 2222
 8   Tel: (310) 474-9111
     Fax: (310) 474-8585                     Attorneys for Defendant Zoom Video
 9                                           Communications, Inc.
     MARK C. MOLUMPHY (SBN 168009)
10   mmolumphy@cpmlegal.com
     TYSON REDENBARGER (SBN 294424)
11   tredenbarger@cpmlegal.com
12   NOORJAHAN RAHMAN (SBN 330572)
     nrahman@cpmlegal.com
     JULIA PENG (SBN 318396)
13   jpeng@cpmlegal.com
14   COTCHETT, PITRE & McCARTHY LLP
     840 Malcolm Road, Suite 200
15   Burlingame, CA 94010
     Telephone: (650) 697-6000
16   Facsimile: (650) 697-0577

17   Interim Co-Lead Class Counsel
18                              UNITED STATES DISTRICT COURT
19                            NORTHERN DISTRICT OF CALIFORNIA
                                      SAN JOSE DIVISION
20
                                            Master File No. 5:20-cv-02155-LHK
21
22                                          JOINT CASE MANAGEMENT CONFERENCE
     IN RE ZOOM VIDEO
     COMMUNICATIONS, INC. PRIVACY           STATEMENT
23   LITIGATION
                                            CMC Date:    June 16, 2021
24
                                            CMC Time:    2:00 pm
25                                          Judge:       Hon. Lucy H. Koh
                                            Courtroom:   8
26
27
28

                     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                    5:20-CV-02155-LHK
              Case 5:20-cv-02155-LHK Document 184 Filed 06/09/21 Page 2 of 4




 1                             JOINT CASE MANAGEMENT STATEMENT
 2          In accordance with the Court’s “Set Deadlines/Hearings per [ECF No. 181] Order,” Plaintiffs
 3   and Defendant Zoom Video Communications, Inc. (“Zoom” or “Defendants”), by and through their
 4   respective counsel of record, hereby jointly submit this Joint Case Management Statement reporting
 5   on events since the last statement was filed on May 12, 2021, (ECF No. 180).
 6
     1.     PROGRESS SINCE LAST CASE MANAGEMENT STATEMENT
 7
            The parties are completing settlement negotiations and working towards finalizing the
 8
     settlement. Assuming the parties are able to formally memorialize the settlement, Plaintiffs anticipate
 9
     filing a motion for preliminary approval shortly thereafter.
10
     2.     AMENDMENT OF PLEADINGS
11
            Plaintiffs filed their Second Amended Consolidated Class Action Complaint (“SAC”) on May
12
     12, 2021 (ECF No. 179).
13
14   3.     MOTIONS
15          As mentioned above, the parties have made substantial progress towards settlement and
16   Plaintiffs anticipate filing a motion for preliminary approval shortly after the settlement is finalized.
17          Prior to June 25, 2021, the parties will file a Stipulation and Proposed Order requesting that
18   all case deadlines be vacated, including Plaintiffs’ June 25, 2021 deadline for filing their class
19   certification motion and the stipulated deadline of June 25, 2021 for Zoom to respond to the SAC
20
     (ECF No. 183).
21
     4.     DISCOVERY
22
            The parties continue to engage in necessary discovery.
23
     5.     SETTLEMENT AND ADR
24
            The parties had an additional half-day mediation session before the Hon. Jay C. Gandhi (Ret.)
25
     on May 19, 2021, as well as subsequent calls with Judge Gandhi and amongst themselves, continue to
26
     engage in settlement negotiations, and are working towards finalizing a settlement.
27
28

                                              -1-
                       JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                      5:20-cv-02155-LHK
              Case 5:20-cv-02155-LHK Document 184 Filed 06/09/21 Page 3 of 4




 1   6.     SCHEDULING
 2          Assuming the parties are able to formally memorialize the settlement, Plaintiffs anticipate
 3   filing a motion for preliminary approval shortly thereafter. The parties will file a Stipulation and
 4   Proposed Order requesting that all case deadlines be vacated in advance of June 25, 2021.
 5   7.     OTHER
 6
            The Parties have no other issues to raise at this time.
 7
 8                                               AHDOOT & WOLFSON, PC
             Dated: June 9, 2021
 9                                               By: /s/ Tina Wolfson
                                                        Tina Wolfson
10
                                                 COTCHETT, PITRE & MCCARTHY LLP
11           Dated: June 9, 2021
12                                               By: /s/ Mark C. Molumphy
                                                        Mark C. Molumphy
13
                                                 Interim Co-Lead Class Counsel
14
15           Dated: June 9, 2021                  COOLEY LLP
                                                  MICHAEL G. RHODES
16                                                TRAVIS LEBLANC
                                                  KATHLEEN R. HARTNETT
17                                                BENJAMIN H. KLEINE
18
                                                  By: /s/ Michael G. Rhodes
19
                                                      Michael G. Rhodes (116127)
20
                                                  Attorneys for Defendant
21
                                                  ZOOM VIDEO COMMUNICATIONS, INC.
22
23
24
25
26
27
28

                                              -2-
                       JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                      5:20-cv-02155-LHK
              Case 5:20-cv-02155-LHK Document 184 Filed 06/09/21 Page 4 of 4




 1                                        FILER’S ATTESTATION
 2          I, Mark C. Molumphy, am the ECF user whose identification and password are being used to
 3   file this Joint Case Management Conference Statement. In compliance with L.R. 5-1(i)(3), I hereby
 4   attest that concurrence in the filing of this Joint Case Management Conference Statement has been
 5   obtained from each of the other signatories.
 6
 7
     Dated: June 9, 2021                              /s/ Mark C. Molumphy
 8                                                   Mark C. Molumphy
                                                     COTCHETT, PITRE & MCCARTHY, LLP
 9
                                                     840 Malcolm Road, Suite 200
10                                                   Burlingame, California 94010
                                                     Telephone: (650) 697-6000
11                                                   Email: mmolumphy@cpmlegal.com
                                                     Interim Co-Lead Class Counsel
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -3-
                       JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                      5:20-cv-02155-LHK
